 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                             No. 1:15-cr-00282-NONE-1
11                                                         No. 1:16-cr-00019 NONE-1
                             Plaintiff-Respondent,
12                                                         ORDER DENYING AS MOOT
                       v.                                  DEFENDANT’S “RULE 60” MOTION
13

14   ARMANDO MARTINEZ,                                     (Doc. No. 21)

15                           Defendant-Petitioner.
16

17

18          On September 24, 2018, Defendant Armando Martinez was sentenced on two supervised

19   release violations.1 As to each violation of the terms and conditions of his supervised release, he

20   was sentenced to six months incarceration with no additional term of supervised release to follow,

21   with the sentence on each violation to run concurrently with the other. (See Doc. Nos. 14, 15 in

22   No. 1:15-cr-00282-NONE-1; Doc. Nos. 10, 11 in 1:16-cr-00019 NONE-1.)

23          On November 26, 2018, defendant filed with this court a three-page document entitled

24   “Motion to Alter or Amend Judgment Pursuant to Fed. R. Civ P. 60(b),” in which he requested

25   that his sentence be altered to add one day, which would have resulted in a sentence of six month

26   1
       Both supervised release violation charges arose from the same “new law violation.” That
27   conduct triggered two violations of the terms and conditions of his supervised release because
     defendant was then under supervision related to two separate convictions. (See Doc. No. 4 in
28   1:15-cr-00282-NONE-SKO-1 and 1:16-cr-00019 NONE-1.)
                                                     1
 1   and one day, ostensibly “to allow [defendant] to participate in post-rehabilitation programs”

 2   within the U.S. Bureau of Prisons. (Doc. Nos. 16 in No. 1:15-cr-00282-NONE-1; Doc. Nos. 12

 3   in 1:16-cr-00019 NONE-1.) For an unknown reason, defendant’s submission was not properly

 4   flagged for action by the court at the time of its filing. This oversight was recognized by the court

 5   upon the un-assignment of these actions on February 3, 2020.

 6          In any event, even if this court had been made aware of the motion at the time of filing, it

 7   would have lacked jurisdiction to amend the sentence as requested by defendant. Federal Rule of

 8   Criminal Procedure 35 permits a court to correct a sentence that resulted from “clear error” within

 9   fourteen days of sentencing. Not only was defendant’s “Rule 60(b)” motion untimely under this

10   rule, it did not present any grounds upon which the court could have found clear error.

11          To the extent that the court could have construed the motion as one brought under 28

12   U.S.C. § 2255, the motion presented no grounds for granting relief under that statute, which

13   permits a prisoner to petition for release “upon the ground that the sentence was imposed in

14   violation of the Constitution or laws of the United States, or that the court was without

15   jurisdiction to impose such sentence, or that the sentence was in excess of the maximum

16   authorized by law, or is otherwise subject to collateral attack.” 28 U.S.C. § 2255(a). Moreover,

17   the court’s own inquiry has revealed that petitioner is now no longer in the custody of the Bureau

18   of Prisons. Accordingly, his motion, which sought solely to alter the sentence imposed in his case

19   must be dismissed as moot because his motion cannot result in the granting of the requested

20   relief. See Abdala v. I.N.S., 488 F.3d 1061, 1064 (9th Cir. 2007) (“For a habeas petition to
21   continue to present a live controversy after the petitioner’s release or deportation . . . there must

22   be some remaining ‘collateral consequence’ that may be redressed by success on the petition.);

23   Cox v. McCarthy, 829 F.2d 800, 803 (9th Cir. 1987) (finding habeas petition challenging length

24   of sentence moot once time had been served).

25                                CERTIFICATE OF APPEALABILITY

26          A petitioner cannot appeal from the denial or dismissal of his 28 U.S.C. § 2255 motion
27   unless he has first obtained a certificate of appealability. 28 U.S.C. § 2253(c); Fed. R. App. P.

28   22(b). A certificate of appealability will issue only when a petitioner has made “a substantial
                                                        2
 1   showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). To satisfy this standard

 2   when the court has dismissed a 28 U.S.C. § 2255 motion (or claims within a § 2255 motion) on

 3   procedural grounds, a petitioner must show that reasonable jurists would find debatable

 4   (1) whether the court was correct in its procedural ruling, and (2) whether the motion states a

 5   valid claim of the denial of a constitutional right. Slack v. McDaniel, 529 U.S. 473, 484 (2000).

 6   When the court has denied a 28 U.S.C. § 2255 motion or claims within the motion on the merits,

 7   a petitioner must show that reasonable jurists would find the court’s decision on the merits to be

 8   debatable or wrong. Id. The court finds that petitioner has not made any showing, let alone a

 9   substantial one, of the denial of a constitutional right. 28 U.S.C. § 2253(c)(2). The court further

10   finds that reasonable jurists would not find the court’s assessment of petitioner’s claims debatable

11   or wrong. Slack, 529 U.S. at 483. Accordingly, the court DECLINES to issue a certificate of

12   appealability.

13                                             CONCLUSION

14          For the reasons set forth above:

15          (1) Petitioner’s motion, filed November 26, 2018, (Doc. No. 16 in No. 1:15-cr-00282-

16               NONE-1; Doc. No. 12 in 1:16-cr-00019 NONE-1) is DISMISSED AS HAVING

17               BEEN RENDERED MOOT,

18          (2) The court DECLINES to issue a certificate of appealability; and

19          (3) The Clerk of Court is directed to assign a district judge to the above-captioned matters

20               for the purposes of closure and then to CLOSE THESE CASES.
21   IT IS SO ORDERED.
22
        Dated:        February 26, 2020
23                                                        UNITED STATES DISTRICT JUDGE

24

25

26
27

28
                                                      3
